217 P.3d 1158 (2009)
166 Wash.2d 1024
STATE of Washington, Respondent,
v.
Jon Curtis REEVES, Petitioner.
No. 81780-4.
Supreme Court of Washington.
September 9, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, considered at its September 8, 2009, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals, Division One, for reconsideration in *1159 light of State v. Sutherby, 165 Wash.2d 870, 204 P.3d 916 (2009)
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE